ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Daw Abstract
Deutsch was convicted of transporting intoxicating liquor, fined $300 and his automobile was confiscated. Error is prosecuted from this judgment. When this automobile was searched in a private garage, a quantity of liquor was found in it. Deutsch was arrested when he called at the sheriff’s office and claimed the automobile, which he claimed had been stolen from him in Cleveland. The owner of the garage testified that Deutsch and two others, on several occasions, had rented his garage over night. Deutsch’s car was provided with concealed compartments, and he admitted he had been previously convicted of possessing intoxicating liquor in. this automobile. The evidence disclosed that his wife had reported the theft of this automobile to Cleveland police officers. In affirming the conviction, the Court of Appeals held:
1. “It seems reasonably clear that whoever took the automobile in Cleveland must have been, familiar with the business arranged for by Deutsch and the location of this garage. A casual thief would hardly have stepped into, the same business, taken up the same route, and hauled up to the same garage. The testimony of Deutsch is. not, in our judgment, sufficient to require acquittal. A reviewing court ought not to reverse a case unless the conviction is contrary to the manifest weight of the evidence. 12 OS. 146.
2. As to the contention that the remarks of the trial judge indicated bias and prejudice, while the judge indicated very frankly his impressions as to the effect of certain testimony, there was nothing to indicate bias.